DETAILED ACTION
	In Reply filed on 07 April 2021, claims 1-15 are pending. Claims 16-20 are withdrawn, and claims 1-6, 9, and 11-15 are currently amended. No claim is canceled, and no claim is newly added. Claims 1-15 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Kenny on 02 June 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A mold for forming a flange of a wind turbine blade having a leading edge and a trailing edge comprising: ……
laterally extending flange portion and the second vertically extending flange portion.

Claim 13. (Currently Amended) The mold of claim 1, wherein the base portion is moveable relative to at least one of the first laterally extending flange portion and the second vertically extending flange portion[[s]].

Claim 14. (Currently Amended) The mold of claim 1, wherein the first laterally extending flange portion or the second vertically extending flange portion[[s]] are moveable relative to the base portion.

Claim 15. (Currently Amended) The mold of claim 1, wherein a plurality of thermal conductors are interwoven between the lamina laminae of the first laterally extending flange portion and the second vertically extending flange portion[[s]].


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Saeger teaches all the claimed limitations including that (1) a thermal conductor is disposed within at least a portion of the second vertically extending flange portion and (2) a base portion has a heating element disposed therein (see pages 6-7, OA dated 12/09/2020), but does not specifically teach that the second vertically extending flange portion is disposed at a leading edge of the base portion.
Saeger in view of Koerwien, Xie, or Olsen does not teach the deficiency (see pages 11-15, OA dated 12/09/2020).
Zhu (CN 206718516 U) teaches a method of manufacturing a wind power blade in use of a fast positioning device for a bonding flange dies on the leading edge of the wind power blade to overcome the manufacturing defects in the original hand lay-up process, eliminate the hidden dangers of quality and safety, and realize integrated infusion manufacturing (¶ [0002], ¶ [0010]). The mold includes a removable flange (L-shaped flange 4) having a first laterally extending flange portion (horizontal part 42) and a second vertically extending flange portion (arc surface 41), and the second vertically extending flange portion 941) is disposed at a leading edge of a base portion (suction surface mold 1) (¶ [0022]; FIGURES 1, 2). Zhu also teaches that the first laterally extending flange portion (42) includes a magnetic conductive sheet 5, and, by turning on the power of the electromagnet 6, the removable flange (4) is fixed tightly on a leading edge of the base portion (flange of the suction surface mold 1). Although Zhu teaches that a removable flange, a base portion of the mold, and the position of the removable flange on the base portion, which are structurally similar to the ones recited in claim 1, Zhu does not specifically teach that the horizontal part (42) embedding a magnetic conductive sheet (6) includes a thermal conductor therein, and Zhu is silent to thermal conductivity of the removable flange (4). 
Therefore, although heating or curing could be in general involved in manufacturing of a wind power blade, it would NOT be obvious to one of ordinary skill in the art to modify the mold of Saeger with an L-shaped flange, having a thermal conductor, on a leading edge of a base portion in view of Zhu which teaches an L-shaped flange, having a magnetic conductor, on the position. 
For this reason, Saeger in view of Koerwien, Xie, Olsen, or Zhu does not teach all the claimed limitations as recited in claim 1. Thus, claim 1 is allowable, and claims 2-15 are allowable as being dependent from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744